DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ido et al. (US 2007/0117380 – previously cited).
Considering claim 12, Ido teaches metallic coatings having a sheen with a discontinuous structure on a resin base substrate (abstract).  An example is taught of a polycarbonate base material with a metallic coating thereon (Paragraph 66) and a 30 nm thick coating of an Al-In alloy (i.e. comprising Al) is formed thereon in a discontinuous state (i.e. a plurality of island-shaped portions) (Paragraphs 69, Table 2, Figure 6).  The materials and thickness disclosed by Ido fall within and anticipate the instantly claimed metal thin film.  See MPEP 2131.03.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-8, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al. (US 2007/0098967 – previously cited) in view of Miyako (WO2016125823 – machine translation previously provided by applicant).
Considering claim 1, Ido teaches resin products having a metallic coating with a sheen (i.e. metallic luster) and a discontinuous structure for use in a millimeter wave radar apparatus cover (Paragraph 2).  The coating is discontinuous to be transparent to millimeter waves (Paragraph 3) (i.e. having EM wave transmissibility).  Figure 1 (reproduced below) teaches base material (11), inorganic undercoating (12) where the inorganic layer is continuous, and the discontinuous metallic coating (13) (Paragraph 47).  The inorganic undercoating is not particularly limited and may be oxides, etc. of Ti, Zn, etc. (Paragraphs 16-26).  The metal coating may be Cr or In (Paragraph 11).  However, Ido does not teach the use Al for the metal layer or indium oxide for the inorganic material.

    PNG
    media_image1.png
    357
    480
    media_image1.png
    Greyscale

In a related field of endeavor, Miyako teaches a heat shielding film with excellent electromagnetic wave transmitting performance comprising a substrate (i.e. article body) coated with at least one metal oxide layer and at least one metal layer where the metal layer is divided into a plurality of islands (abstract).  The film displays metallic gloss (numbered p.12, 2nd full paragraph; p.20, 1st full paragraph).  The metal layer may be any of Ag, Al, Cr, In, etc. or an alloy thereof (numbered p.9, continuing paragraph).  The metal oxide may be any of zinc oxide, titanium oxide, indium oxide, tin oxide, ITO, etc. (numbered p.9, 4th full paragraph).  
As both Ido and Miyako teach discontinuous metal films with electromagnetic wave transmission, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the laminate disclosed by Ido and to substitute the metal coating of Cr or In and inorganic layer with discontinuous alloy of In, Cr, Al, etc. and the inorganic indium oxide disclosed by Miyako as this is considered a 
Considering claim 3, Miyako teaches where the metal oxide may be any of zinc oxide, titanium oxide, indium oxide, tin oxide, ITO, etc. (numbered p.9, 4th full paragraph).
Considering claim 4, Ido teaches where the thickness of the inorganic layer is about 7-100 nm (Paragraph 28).  This overlaps the instantly claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 5, Ido teaches where the metal layer thickness is about 10-100 nm (Paragraph 29).  See MPEP 2144.05.
Considering claim 6, based on the layer thicknesses disclosed by Ido above, the thickness ratio of metal/inorganic would range from 0.07-14.28.  See MPEP 2144.05.
Considering claim 7, Ido teaches where the electrical resistance increases as the thickness of the metal coating decreases (Paragraph 63) examples having sheet resistances of about 1.1E+4 – 5.46E+11 Ω/□ (Table 1) which overlaps that which is claimed.  See MPEP 2144.05.
Considering claim 8, Ido teaches where the metal coating is an island-structure (Paragraph 38; Figure 1 above).
Considering claims 10-11 and 14, Ido teaches where the substrate may be a resin sheet as well as shaped and molded resin articles (Paragraphs 31-33) or where 
Considering claim 15, Ido teaches where the inorganic undercoating may be formed by sputtering, etc. (Paragraph 27).  Further, the limitation of “by sputtering” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed member.  See MPEP 2113.

Response to Arguments
Applicant’s arguments, see remarks, filed 09 March 2021, with respect to the 35 USC 102 rejection of claims 1 and 3-14 in view of Miyako (WO2016125823) and 35 USC 102 rejection in view of Ido (US 2007/0098967) have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-24 have been withdrawn. However, upon further consideration, a new ground(s) of rejection of claim 12 is made in view Ido (US 2007/0117380) as outlined above.
Applicant's arguments filed 09 March 2021 regarding 35 USC 103 rejections of Ido (US 2007/0098967) in view of Miyako (WO2016125823) have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the methods of forming the metal layers of Ido and Miyako are different in that Ido does not require the stretching of the metal layer as taught by Miyako (remarks p.8 – p.9, 3rd full paragraph).  This is not persuasive as applicant’s arguments are not commensurate in scope with the instant claims in that no particular method of forming the metal layer is recited.  See MPEP 2145 (VI).  Further, Miyako is 
It is also worth noting that Ido (US 2007/0117380) teaches where a discontinuous aluminum film may be formed by sputtering only (Table 2) and this is considered evidence as to where a stretching method is not required to form a discontinuous Al-containing metal layer.
Applicant argues that it is not necessarily possible for Ido to use indium oxide as claimed to produce the discontinuous state (of the metal layer) (remarks p.9, 4th full paragraph).  This is not persuasive as Ido discloses generally where the inclusion of the inorganic layer results in the discontinuous state of the metal coating (Paragraphs 41-42) by virtue of being more chemically stable than the underlying resin material.  Combined with the teaching of where the inorganic material is not particularly limited, this suggests that a variety of materials may be utilized.  Applicant has not provided any objective evidence or technical reasoning as to why the specific combination of a continuous indium oxide containing layer and a discontinuous aluminum layer results in a non-obvious configuration.  Further, the prior rejection is not made in view of Ido alone, but rather in combination with Miyako and one cannot show non-obviousness by attacking references individually when made in combination.  See MPEP 2145 (IV).
It is noted that the teachings of Ido and Miyako may be overcome by reciting where the metal layer consists of aluminum and optionally one or more of Zn, Pb, Cu, Ag, or alloys thereof as Ido requires either In or Cr.  However, no comment on .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784